Citation Nr: 1411843	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-42 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for deep vein thrombosis of the left lower leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active honorable military service from April 1978 to November 1988. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Board has reviewed the physical and the Virtual VA claims files.


FINDING OF FACT

The Veteran's deep vein thrombosis of the left lower leg is manifested by persistent edema, stasis pigmentation, and persistent ulceration. 


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent, but no greater, for deep vein thrombosis of the left lower leg have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.59, 4.104, Diagnostic Code 7121 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  Under the VCAA, VA must assist a claimant when he or she files a complete, or substantially complete, claim for benefits.  

For increased disability rating claims, the VCAA only requires general notice that is not tailored to the specific disability and that informs the claimant that the evidence necessary to substantiate a claim includes:  (1) evidence showing a worsening or increase in severity; (2) evidence showing the effect of any worsening on employment; and (3) general notice of how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).  

VA provided the required notice to the Veteran in a November 2009 letter, prior to the initial adjudication of his claim in December 2009.  The Veteran was informed of the evidence necessary to substantiate the claim, told to submit evidence showing any increase in severity and any effect on occupational and daily functioning, and notified regarding how disability ratings and effective dates are assigned.

VA also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records with the claims file.  The Veteran has not identified any evidence not already of record; therefore, the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty obtain a medical examination or opinion when required.  VA provided the Veteran several medical examinations addressing the current severity of his deep vein thrombosis of the left lower leg.  The examinations are adequate, as the examiners considered the relevant history of the Veteran's symptoms and provided sufficiently detailed descriptions of the disability.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

As VA satisfied its duties to notify and assist the Veteran, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the Veteran will not be prejudiced by the Board's adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Merits of the Claim

When deciding a case, the Board must consider all evidence on both sides of an issue, base its decision on the entire record, and state the reasons or bases for any findings and conclusions on material issues of fact and law.  38 U.S.C.A. §§ 1154(a), 5107(b), 7104(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303(a), 3.304(b)(2), 3.307(b) (2013); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  In doing so, the Board must explain why any material evidence favorable to the claimant was rejected or given little weight.  38 U.S.C.A. § 7104(d)(1); Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  But see Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 (2001) (finding that the Board need not discuss every piece of evidence in the record).

If VA determines that a preponderance of the evidence supports a claim, or if the claim is in relative equipoise, the claimant shall prevail.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  If a preponderance of the evidence is against a claim, it will be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  If there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt goes to the claimant.  Gilbert, 1 Vet. App. at 53-54.  

Disability evaluations are governed by VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  The percentage ratings in the Rating Schedule represent the "average impairment in earning capacity" resulting from service-connected disabilities, and residuals thereof, in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).  

When assigning a disability rating, the Board must consider the potential application of any applicable regulation governing VA benefits, whether or not raised by the veteran, as well as the entire history of the disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  During an evaluation, the symptomatology of a service-connected disability is compared with criteria in the Rating Schedule and a percentage rating is assigned.  38 C.F.R., Part 4.  If there is a question as to which percentage rating should apply, the higher one will be assigned if the disability picture more nearly approximates the required criteria for that rating.  38 C.F.R. § 4.7.  But see Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (holding that 38 C.F.R. § 4.7 does not apply where a diagnostic code consists of successive, cumulative criteria and the criteria for the higher rating are joined by "and" because "there is no question as to which evaluation shall be applied when a veteran does not satisfy all of the required criteria of the higher rating but does satisfy all of the criteria of the lower rating").

Evaluating the same disability or manifestation under different diagnoses and using manifestations not resulting from service-connected disease or injury must be avoided.  38 C.F.R. § 4.14.  If, however, multiple diagnostic codes each require "distinct and separate" symptomatology that does not duplicate or overlap with symptomatology required in the other diagnostic codes, a veteran may be assessed multiple ratings.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Veteran's service-connected deep vein thrombosis of the left lower leg is rated under Diagnostic Code 7121.  38 C.F.R. § 4.104. 

Under Diagnostic Code 7121, a 10 percent rating applies where there is intermittent edema of the extremity or aching and fatigue in the legs after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent rating applies where there is persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating applies where there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating applies where there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating applies where there is massive board-like edema with constant pain at rest that is attributed to the effects of varicose veins.  38 C.F.R. § 4.104.

Based on the above laws and regulations, the Veteran's deep vein thrombosis of the left lower leg is not more than 60 percent disabling. 

The Veteran had recurring persistent edema, stasis pigmentation or dermatitis, and recurring persistent ulcerations during almost the entirety of the period on appeal.  While the edema was generally controlled by elevation and compression stockings, his VA primary care provider found he had chronic swelling and the edema was not completely controlled by the compression stockings during periods of persistent ulceration.  January 2012 and March 2012 VA Treatment Notes; VA Primary Care Provider, September 2010 Letter.  Further, VA treatment notes indicate that without compression therapy the edema would reoccur and be persistent and that it, along with chronic venous insufficiency, chronic scarring, and atrophied skin, compromised the healing of his recurring and persistent ulcers.  March 2012 and August 2012 VA Treatment Notes.

While the Veteran believes his deep vein thrombosis of the left lower leg has been more severe than the assigned rating reflects, he is not competent to provide a finding that his edema was massive or board-like, as the issue is medically complex and requires specialized knowledge and experience.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). 

Consideration was given to assigning a disability rating under another diagnostic code; however, the criteria under Diagnostic Code 7120 for varicose veins are identical to the criteria under Diagnostic Code 7121.  38 C.F.R. § 4.104. 

Consideration was also given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505, 511-512 (2007).  The record does not contain evidence of any massive board-like edema.  While the Veteran did report constant pain on rest in August 2010 and April 2012, these reports appear isolated and they occurred during periods in which his left lower ulcers were infected.  Moreover, the Veteran otherwise regularly reported pain scores from 0 to 2.  August 2010 VA Examination; August 2010 and April 2012 VA Treatment Notes.

The claim does not need to be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Board must refer a claim if (1) a service-connected disability presents such an exceptional disability picture that the available schedular ratings do not reasonably describe or contemplate the severity and symptomatology of the disability, and (2) the disability picture exhibits other factors, such as marked interference with employment and frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008). 

The Veteran's disability picture is not exceptional or unusual, the schedular criteria contemplate the manifestations of his deep vein thrombosis of the left lower leg, and there is no indication that the average disability would be in excess of that contemplated by the assigned disability rating.  While he visited the emergency room, his visits were not frequent and, moreover, there is no evidence of frequent hospitalization for deep vein thrombosis during the period on appeal.  While his deep vein thrombosis of the left lower leg has interfered with his ability to stand for prolonged periods, walk for more than one mile, run, and jump, VA examiners found it had moderate effects only on recreation and the ability to do chores and dress.  March 2012 VA Examination; December 2011 VA Examination; August 2010 VA Examination; November 2009 VA Examination.  Accordingly, the referral of this case for extraschedular consideration is not in order.

A claim for a total disability rating based on individual unemployability (TDIU) is raised if a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the issue is not raised because the Veteran reported that he retired in approximately 1999 due to a cerebrovascular accident.  August 2010 VA Examination.



ORDER

Entitlement to a disability rating of 60 percent, but no higher, for deep vein thrombosis of the left lower leg is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


